DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 9-12, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamer et al. (US 20160012589 A1) in view of Lee (US 20150092057 A1), further in view of Blais-Morin (US 2017/0098304 A1).

Concerning claim 1, Hamer et al. (hereinafter Hamer) teaches a system, comprising a computing device including:
a processor (fig. 1: processor 22); and
a memory (fig. 1: memory 24), the memory including instructions executable by the processor (¶0064) to:
determine camera calibration parameters for a camera including position related parameters based on a two-dimensional calibration pattern located parallel to and coincident with a ground plane determined by a roadway surface (fig. 2: 110-150; ¶0089: local calibration may include calculation of a position ((e.g., one or more of displacement, orientation, distance, or other position-related quantity) of camera 12 relative to local coordinate system); ¶0064: two-dimensional calibration pattern); and 
determine object data including object location (¶0040 & ¶0108: object position), object speed and object direction for one or more objects in a field of view of the camera (¶0108: object speed and direction of motion). 
While Hamer teaches the determination of both extrinsic and intrinsic calibration parameters (¶0038), it should be noted that Hamer fails to explicitly identify the exact camera calibration parameters as camera focal distance, camera height and camera tilt.
Lee, in a similar field of endeavor, teaches that it is common knowledge that camera calibration may mainly comprise two steps including an internal calibration and an external calibration (i.e., intrinsic and extrinsic, respectively) (¶0013). The internal calibration is a procedure for calculating mechanical internal parameters of the camera itself, such as a focal distance of a lens and external calibration s a procedure for calculating external parameters related to geometrical relations between the camera and an external space, such as an installation height of the camera, angles of pan and tilt, etc. (¶0013).
Taking the teachings of Hamer and Lee, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include camera focal distance, camera height and camera tilt as calibration parameters determined based on a two-dimensional calibration pattern located parallel to and coincident with a ground plane determined by a roadway surface in order to accurately identify a geographic position of an imaged object or event.
The combination of Hamer and Lee fail to explicitly disclose including determining distances to objects in image data based on determining a camera calibration constant C based on the camera focal distance, the camera height, and the camera tilt, however, Blais-Morin teaches camera-based system calibration that uses known values (i.e., intrinsic and extrinsic values) of camera focal distance, camera height and camera tilt in order to determine distance to objects in image data (¶¶0079-0081).
Taking the teachings of Hamer, Lee, and Blais-Morin together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine distances to objects in image data based on determining a based known intrinsic and extrinsic values of the camera focal distance, the camera height, and the camera tilt (known values that are previously stored correspond the claimed camera calibration constant C) in order to identify particular objects in captured image data (Blais-Morin, ¶¶0079-0081).

Concerning claim 3, Hamer further teaches the system of claim 1, the instructions including further instructions to determine a ground plane by fitting a plane to real-world locations of points measured on the roadway surface in the field of view of the camera (figs. 3A-3D).

Concerning claim 4, Hamer further teaches the system of claim 1, wherein the camera calibration parameters transform pixel data into real-world coordinates (¶0087).

Concerning claim 8, Hamer further teaches the system of claim 1, the instructions including further instructions to determine the object speed and the object direction by determining and the object location in a time series of video frames (¶0108).

Concerning claim 10, Hamer further teaches the system of claim 1, wherein the processor is included in a traffic infrastructure system (¶0059).

Concerning claim 11, Hamer further teaches the system of claim 1, wherein the camera is a stationary video camera (¶0021).

Claim 12 is the corresponding method to the system of claim 1 and is rejected under the same rationale.

Claim 14 is the corresponding method to the system of claim 3 and is rejected under the same rationale.

Claim 15 is the corresponding method to the system of claim 4 and is rejected under the same rationale.

Claim 19 is the corresponding method to the system of claim 8 and is rejected under the same rationale.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamer et al. (US 20160012589 A1) in view of Lee (US 20150092057 A1), further in view of Blais-Morin (US 2017/0098304 A1) and in further view of Bernhardt et al. (US 20180040139 A1).

Concerning claim 5, Hamer in view of Lee, further in view of Blais-Morin teaches the system of claim 1. Not explicitly taught is the system, the instructions including further instructions to determine the camera focal distance by determining a distance between an optical center of the camera and a camera sensor plane by processing an image of the two-dimensional calibration pattern.
Bernhardt et al. (hereinafter Bernhardt), in a similar field of endeavor, teaches a method of calibrating a camera, comprising instructions to determine the camera focal distance by determining a distance between an optical center of the camera and a camera sensor plane by processing an image of the two-dimensional calibration pattern (¶0040: determining the focal distance based on the optical center in the image plane of the camera and captured images of a checkerboard pattern).
Taking the teachings of Hamer, Lee, Blais-Morin and Bernhardt, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bernhardt to determine the camera focal distance by determining a distance between an optical center of the camera and a camera sensor plane by processing an image of the two-dimensional calibration pattern in order to perform calibration of the camera prior capturing images. Such a modification is the use of known technique to improve similar devices (methods, or products) in the same way.

Claim 16 is the corresponding method to the system of claim 5 and is rejected under the same rationale.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamer et al. (US 20160012589 A1) in view of Lee (US 20150092057 A1), further in view of Blais-Morin (US 2017/0098304 A1) and in further view of Sato et al. (US 11257374 B2).

Concerning claim 9, Hamer in view of Lee, further in view of Blais-Morin teaches the system of claim 1. Not explicitly taught is the system, the instructions including further instructions to download object data the to a vehicle.
Sato et al. (hereinafter Sato) teaches an image processing system, wherein each vehicle may download the object date of another vehicle (col. 20, ll. 49-50).
Taking the teachings of Hamer, Lee and Sato, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sato and allow a vehicle to download the object data in order to in order to increase traffic safety by sharing vehicle information (i.e., object data).

Claim 20 is the corresponding method to the system of claim 9 and is rejected under the same rationale.

Allowable Subject Matter
Claims 2, 6-7, 13, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 7-8 of the remarks, filed 06/03/2022, with respect to the rejection of the amended portion of claim 1 under 35 U.S.C. § 103 have been fully considered, but they are moot in view of new grounds of rejection.
Furthermore, it should be noted that applicant’s argument “Neither Hamer nor Lee nor any combination of the two references teach or suggest determining object data including object location, object speed and object direction for one or more objects in a field of view of the camera based on cross-ratio invariance which determines distances to objects in image data including determining a camera calibration constant C based on the camera focal distance, the camera height, and the camera tilt. For at least these reasons rejections of claims 1 and 12 should be withdrawn.”, relies on features (i.e., determining object data including object location, object speed and object direction for one or more objects in a field of view of the camera based on cross-ratio invariance) that are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425